 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDother privileges, and make them whole for any loss of pay they may havesuffered by reason of their discharge, together with interest at the rate of6 percent.WE WILL make Bright Dietz whole for any loss of pay he may have suf-fered by reason of his discharge, together with interest at the rate of 6 percent.All our employees are free to become or remain members of any labor organi-zation.EARL LATSHA LUMBER CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify Donald Rheinchenbach, Clair Swartz, Elwood Dietz, WillisWeaver, and Owen Gephart if serving in the ? rmed Forces of the United Statesof their right to full reinvestment upon application in accordance with the SelectiveServiceAct and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612.Neuhoff Bros., Packers, Inc.andUnited Packinghouse,Food andAlliedWorkers of America,AFL-CIO.Case No. 16-CA-2392.August 12,1965DECISION AND ORDEROn June 17, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, granting the motion of theGeneral Counsel for judgment on the pleadings, canceling the hearingscheduled herein, finding the Respondent had engaged in and wasengaging in certain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Fanning and Brown].The Board has considered the Trial Examiner's Decision, the excep-tions, the brief, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerwith the additions indicated below.''Respondent contends that the bargaining unit improperly excludes certain employeecategoriesand is therefore Inappropriate.As thatIssue was consideredand fully litigatedin therepresentation proceeding, Respondent is precluded, under established Board policy,fromrelitigating this matter in the unfair labor practicecase, andwe hereby find theunit setforth in theTrial Examiner'sDecision to constitute the appropriate unit forpurposesof collective bargaining herein.154 NLRB No. 40. NEUHOFF BROS., PACKERS, INC.439In agreement with the Trial Examiner, we find that the ChargingUnion was properly certified as exclusive bargaining representativefor employees in the appropriate unit. In addition to the groundsset forth by the Trial Examiner for rejecting Respondent's argumentthat it is entitled to a hearing on its objections to the election ofFebruary 18, 1965, we rely upon the following factors.Respondent contends,inter alia,that Board agents improperlyinterfered with the second election by denying ballots to 13 individ-uals, and that a hearing is necessary to determine this matter.Respondent concedes, however, that, in the first election, the eligibilityof these individuals was challenged on grounds that they are super-visors within the meaning of the Act, and that the Regional Director,on January 12, 1965, prior to the second election, issued his Supple-mental Decision and Order, finding,inter alia,that they are supervisorsand sustaining the challenges.Respondent's request for review there-from was subsequently denied by the Board. It is apparent that theconduct of which Respondent complains comported with the RegionalDirector's prior ruling, as affirmed by the Board, and was in accordwith established procedure; for the Board has held that its agentshave authority to refuse "to issue ballots, even subject to challenge,for obviously ineligible persons." 2As the allegedly objectionableconduct constitutes wholly insufficient grounds for voiding the elec-tion, it is plain that no further action is appropriate at this stage ofthe proceeding.Equally without merit is Respondent's claim that due process oflaw requires us to direct a hearing to relitigate the eligibility statusof these 13 individuals.That issue was resolved in the aforementionedSupplemental Decision and Order on the basis of uncontroverted factsrelating to the duties of the individuals in question, with adequatedisclosure of the evidentiary source of these findings.Respondent,though having had ample opportunity, both during the investigatorystage and in its petition for review, to present evidence contesting thefacts on which the Regional Director relied, elected instead to with-hold countervailing factual assertions until after the unfair laborpractice complaint had issued.Assuming the truth of the Respondent'spresent factual allegations, it is apparent that error, if any, in eitherthe Regional Director's disposition of the challenges or his denial ofa hearing thereon, was directly attributable to Respondent's unwilling-ness to produce relevant evidence, of which it had firsthand knowledge,at the appropriate stage of the proceeding. It is well settled that weare not, in the unfair labor practice proceeding, required to considernew factual allegations in an offer of proof which were available for9 Cooper Supply Company,120 NLRB 1023, 1024. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresentation during the representation case.3To disregard this prin-ciple and now grant Respondent's request for a hearing to relitigatethe eligibility issue would place a premium upon the withholding ofevidence in representation proceedings, and encourage practices de-signed to cause protracted delay in such cases 4-a result which conflictswith the statutory policy that "questions preliminary to the establish-ment of the bargaining relationship be expeditiously resolved." aFor all of these reasons, we find no basis for a formal hearing at thistime, and agree with the Trial Examiner that Respondent violatedSection 8 (a) (5) and (1) of the Act by refusing to bargain with theUnion as the duly certified bargaining representative of employeesin the appropriate unitsORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat Respondent, Neuhoff Bros., Packers, Inc., Dallas, Texas, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.3 Rockwell Manufacturing Company,Kearney Divisionv.N.L.R.B.,330F. 2d 795, 797C.A. 7) ;Allis-Chalmers Manufacturing Company v.N.L.R.B.,162 F. 2d 435,440-441(C.A.7) ; N.L.R.B. v.The Joclin Manufacturing Company,314 F. 2d 627,631, footnote 1(C.A. 2).4N.L.R.B. v. Air Control Productsof St.Petersburg,Inc.,335 F. 2d 245, 252(C.A. 5).5N.L.R.B. v.0. K. Van Storage,Inc.,297F. 2d 74, 76 (C.A. 5).6In so finding,we neither pass upon nor adopt the Trial Examiner's reasoning whichsuggests that, evenif the Boardlacked powerto certifythe Union on the basis of thesecond election,an unlawful refusal to bargain could be predicated upon the results ofthat election.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe complaint in this matter, issued April 29, 1965, pursuant to a charge filedApril 20, 1965, alleges that Respondent, herein called the Company, violated Sec-tion 8(a)(S) and (1) of the Act by refusing to bargain with the Charging Party,herein called the Union.Following the filing of the answer, the case came beforeTrial Examiner Frederick U. Reel on General Counsel's motion for judgment onthe pleadings.Upon consideration thereof, of the Company's "Offer of Proof,Demand for Hearing, and Alternative Motion for Summary Judgment," and of theother pleadings on file herein, as well as upon consideration of the entire recordin the related representation proceeding in Case No. 16-RC-3720, I hereby cancelthe notice of hearing heretofore issued in this matter, grant General Counsel'smotion, and make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that the Company, a Texas corporationengaged at Dallas in slaughtering livestock, annually ships to points outside theStatemeat products valued in excess of $50,000, and is therefore engaged incommerce within the meaning of the Act. I further find that as stipulated inthe prior representation case the Union is a labor organization within the mean- NEUHOFF BROS., PACKERS, INC.441ing of theAct.Insofar as the Companyin its answer to the complaint neitheradmits nor denies that the Union is a labor organization and demands strictproof thereof,the answer is stricken as sham and frivolous.II.THE UNFAIR LABOR PRACTICEOn March 2, 1965, the Regional Director for Region 16 certified the Unionas the exclusive bargaining representative of the employees in the followingunit:All production and maintenance employees at Neuhoff Bros., Packers, Inc.'sAlamo Street plant and its hotel and restaurant department Wood Street plant,Dallas,Texas, including porters and intraplant truckdrivers, but excluding em-ployees in the feed lot department, product delivery truckdrivers (loading depart-ment, shipping department, sausage department, and hotel and restaurant depart-ment), truckdrivers in the livestock department, salesmen, office clerical employees,technical and professional employees, guards, and supervisors as defined in theAct.The Board, on March 26, 1965, denied the Company's request for reviewof this certification.The Union on March 4 and 31, 1965, and continuing tothe date of the complaint requested the Company to bargain with it pursuant tothat certification, but the Company has refused to do so, maintaining that thecertificationwas invalid'The charge, complaint, answer, and motion for judg-ment on the pleadings followed.In determining whether to grant such a motion in cases of this nature, thecritical question is whether the certification rests on "crucial factual determinationsmade afterex parteinvestigation and without hearing" or rests on conclusionsof law or on facts found after hearing.N.L.R B. v. Air Control Products of St.Petersburg, Inc.,335 F. 2d 245, 249 (C.A. 5). For this reason, upon receipt ofthemotion, I issued an order to show cause directing the Company to indicatewhat factual issues it intended to raise.A fair appraisal of the Company'sresponse, captioned "Offer of Proof, Demand for Hearing, and Alternative Motionfor Summary Judgment," requires some description of the preceding representa-tion case.In the first election in that case, held September 22, 1964, a majority of thevalid votes cast were against the Union.The Union filed objections which theRegional, Director in part sustained, so he set the election aside and the Boarddenied the Company's request for review of this action.A second election washeld February 18, 1965, in which the Union received a majority of the votes.This time the Company filed objections to the election, but the Regional Directoroverruled the objections and the Board denied review. In its response to theorder to show cause, as well as in previous pleadings in this matter, the Companyindicated its continuing position that the first election was improperly set aside(which position, if sustained, would invalidate the second election under the1-year rule prescribed by Section 9(e) (2) of the Act), and that in any eventthe second election should have been set aside.The Regional Director in setting aside the first election relied on two grounds:(1)The Company prevented three persons from entering the company premisesto cast ballots, and (2) supervisory employees in the period between the filingof the petition and the election engaged in individual interviews with employees,on some occasions away from the employee's work station, urging employees tovote against the Union.The first matter concerns the Company's refusal to let Franklin,Willie, andSalters into the plant even to cast challenged ballots.All three had been em-ployed by the Company and had been discharged, Franklin and Willie prior tothe payroll date for voting eligibility, and Salter in the period between that dateand the election.Unfair labor charges alleging discriminatory discharge werefiled on behalf of Franklin and Willie before the election, and in Salter's behalfthereafter.Franklin's discharge has since been held unlawful(Neuhoff Bros.,Packers, Inc.,151NLRB 916); Willie's case was dismissed, and Salter's chargewithdrawn.The Regional Director ruled that the three men should have beenpermitted to cast challenged ballots and set aside the election, not becausetheir ballots were sufficient in number to have affected the outcome (they were'The answer does not admit the refusal to bargain,but on the entire record,includingthe exhibits attached to the motion for judgment on the pleadings and the failure of theCompany to take further issue with this matter in its offer of proof, I am satisfied thatthe refusal to bargain is established. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot), but because in excluding potential voters from the premises and not lettingthem cast challenged ballots, the Company violated Section 8(a)(1) of the Act(citingMacon Textiles, Inc.,80 NLRB 1525, 1549-1550), thereby invalidating theelection (citingDal-Tex Optical Company,137 NLRB 1782, 1786-1787).Asterso stating,theRegional Director added, "Neither can it be said that the aboveactivity[excluding the potential voters] was isolated, as the action was takenin the presence of other voters and in an area clearly visible to employees on theirway to vote."The Company in its "Offer of Proof" argues thatMaconisdistinguishable invarious respects,primarily in the differences between the consent-election agree-ment inMaconand eligibility provisions in the instant case.These are issues oflaw as to which the instant record is sufficiently developed to permit full reviewby the Board and a court of appeals without the need for a further evidentiaryhearing.The Company also urges that the episode occurred at the main .-ate,not visible from the polling place, and that "in all probability no employees wouldhave been aware" of the episode but for the commotion caused by the unionrepresentatives and Board agent.This allegation does not directly contradictthe factual finding of the Regional Director,quoted above,that the action oc-curred in the presence of other voters and in an area visible to employees ontheirway to vote.A hearing on that aspect of the matter is therefore notrequired.Indeed the affidavit proffered by the Company in its "Offer of Proof"recites that the episode occurred"in obious view of everyone."The Regional Director relied onThe Great Atlantic & Pacific Tea Co., Inc.,150NLRB 133,in holding that the employee interviews justified setting asidethe election.In that case the Board set aside the election although only 5employees out of 119 eligible voters were interviewed away from their work-place by a supervisor,whose antiunion remarks in the interviews were not coercive.In the instant case the Regional Director found thatthe Companyinstructed itssupervisors"to talk individually to all employees outlining company benefitsand requesting the employees to vote againstthe [Union]."The Company hasnever taken issue with this finding,which apparently rests on an admission theCompany made to the Regional Director in the course of his investigation.TheRegional Director went on to state,again without any subsequent contradictionby the Company,that "The supervisors were instructed to talk to the employeesat their work stations wherever possible, the only exception being in areas wherethe voice level was such that they could not talk to individual employees."Finally, the Regional Director found that the supervisors stated "that in certaininstances they talked to employees as they would go from one job to another,called some employees to a loading dock outside of their department,talked toemployees in the cafeteria, and talked to others in the courtyard...and in acorridor...."In context,this can only mean that the supervisors talked tothe employees about the Union;the Company's statement in its "Offer of Proof"that the finding is deficient for failure to state which supervisors talked to whichemployees and what was said is nothing but a quibble as there is no suggestion thatthe interviews were coercive or otherwise violated Section 8(a)(1).Similarlythe contention in the offer of proof that the Regional Director speaks of "workstation"whereastheA &Pcase,supra,refers to"work place"isquibbling;plainly a corridor or a courtyard is neither a "work place"nor a "work station"for the employees involved. It is true that in A & P the Board found that thenumber interrogated could have changed the result of the election,and there isno such finding here,but no hearing is required to establish that no such findingwas made.What the Company is arguing, in essence, is that such noncoerciveinterviews of an undertermined number, even though away from the work station,should not lead to setting aside an election.No hearingis required to establishthe facts upon which the Company predicates its argument.In sum, with respect to the first election,the facts on which the Regional Di-rector set it aside are not in dispute, and the question whether he erred in sodoing may be reviewed without any need for an evidentiary hearing.Turning to the second election which the Union won,388 to 295 with 58 voteschallenged,the Company claims that the election should be set aside because theBoard agent refused to let 13 persons cast ballots.The 13 in question were per-sons who the Regional Director had determined,inex parseinvestigation afterthe first election,were supervisors ineligible to vote.Their ballots,even if addedto the 58 challenged ballots and all 71 counted against the Union,could not have NEUHOFF BROS., PACKERS, IIIC.443affected the result of the election.Hence, no hearing need be held to establishthe eligibility of these employees to vote.The Company contends that theaction of the Board agent in denying these alleged supervisors the right to castchallenged ballots destroyed the "laboratory conditions" of the second election atleast asmuch as the Company's action in excluding three persons from thepremises destroyed the "laboratory conditions" of the first election.Althoughthe Company speaks in its "Offer of Proof" of the "manner" in which the Boardrefused ballots, this bare allegation without particulars raises no issue of fact,and the issue of law (whether a different result obtains where it is the Boardagent rather than the employer who declines to permit a person to cast a chal-lenged ballot) can be litigated at higher levels without additional facts. I there-fore conclude that no hearing need be held to establish the facts upon which theCompany predicates its argument that the second election was invalid.On the issues of law raised in the first and second elections, I consider myselfbound by the Board's refusal to review the Regional Director.The Company is,of course, free to ask the Board to reconsider, or to ask a court of appeals toreverse the Board, but as a Trial Examiner I am bound by the rulings thus farmade.It follows that I find the Union properly certified, and the refusal tobargain unlawful.In addition it may be pointed out that Union won the most recent election,receiving 388 votes out of 741 cast, and 758 eligible.Even if the 13 supervisorsbe considered eligible, the Union received 388 out of 771, a "constitutionalmajority."Even assuming,arguendo,that the Board lacked power to certify theUnion, the Company after the election knew that the Union received such a"constitutionalmajority," and the refusal to bargain would appear unlawful inthe light of such cases asUnitedWorkers of America v. Arkansas Oak FlooringCo.,351 U.S. 62, 71-72, and cases cited at footnote8: Snow, etal.d/b/aSnow &Sons v. N.L.R B.,308 F. 2d 687, 692, 693 (C.A. 9).M. THE REMEDYI shall recommend the customary order for cases in which an employer hasrefused to bargain because he desired to challenge the validity of the certification,namely that the Company cease and desist from so refusing,that it bargain uponrequest, and that it post an appropriate notice. SeeN.L.R.B. v. Express Publish-ing Company,312 U.S. 426, 439.CONCLUSIONS OF LAWThe Company by refusing to bargain with the Union as the representative ofthe employees in the above-described unit has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(5) and (1) and 2(6)and (7) of the Act.RECOMMENDED ORDERAccordingly, upon the foregoing findings and conclusions and upon the entirerecord in the case,I recommend that Respondent,Neuhoff Bros.,Packers, Inc., itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively ingoodfaith concerning wages, hours,and other terms and conditions of employment with the United Packinghouse,Food, and Allied Workers of America, AFL-CIO, as the exclusive representativeof the employees in the following appropriate unit:All production and maintenance employees at Neuhoff Bros., Packers, Inc.'sAlamo Street plant and its hotel and restaurant department Wood Street plant,Dallas,Texas, including porters and intraplant truckdrivers, but excluding em-ployees in the feed lot department, product delivery truckdrivers (loading depart-ment, shipping department, sausage department, and hotel and restaurant depart-ment), truckdrivers in the livestock department, salesmen, office clerical em-ployees, technical and professional employees, guards, and supervisors as definedin the Act.(b) In any manner interfering with the efforts of the above-named Union tobargain collectively with the above-named Company on behalf of the employeesin the above-described unit. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD2Take the following affirmative action which is necessary to effectuate thepolicies oftheAct:(a)Upon request, bargain collectively with the above-named Union as theexclusive representative of all employees in the appropriate unit, and embody ina signed agreement any understandingreached.(b) Post at its plant in Dallas, Texas, copies of the attached notice marked"Appendix." 2Copies of said notice, to be furnished by the Regional Directorfor Region 16, shall, after being signed by an authorized representative of theRespondent,be posted immediately upon the receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from thedate of this Decision, what steps the Respondent has taken to comply herewith .32 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"In the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order".3In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that-WE WILL NOT refuse to bargain collectively with the United Packinghouse,Food and Allied Workers of America, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit described below.WE WILL NOT in any manner interfere with the efforts of United Packing-house, Food and Allied Workers of America, AFL-CIO, to bargain collec-tively as the exclusive representative of the employees in the bargaining unitdescribed below.WE WILL, upon request, bargain with the United Packinghouse, Food andAlliedWorkers of America, AFL-CIO, as the exclusive representative of allthe employees in the bargaining unit described below with respect to ratesof pay, wages, hours of employment, and other terms and conditions ofemployment, and, if an understanding is reached, embody such an under-standing in a signed agreement.The bargaining unit is-All production and maintenance employees at Neuhoff Bros., Pack-ers, Inc.'sAlamo Street plant and its hotel and restaurant departmentWood Street plant, Dallas, Texas, including porters and intraplanttruckdrivers, but excluding employees in the feed lot department, productdelivery truckdrivers (loading department, shipping department,sausagedepartment, and hotel and restaurant department), truckdrivers in thelivestock department, salesmen, office clerical employees, technical andprofessional employees, guards, and supervisors as defined in the Act.NEUHOFF BROS., PACKERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, theymay communicate directly with the Board's Regional Office,SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas,Telephone No. Edison 5-4211, Extension 2131.